El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La única cuestión envuelta en este caso es si una acción establecida para que se declare nula una escritura y res-tablezca el status quo es una donde radica de modo perma-nente el objeto de la acción o en la cual el demandado tiene derecho a insistir en que el juicio se celebre en el lugar de su residencia. El artículo 75 del Códig’o de Enjuiciamiento Civil prescribe lo siguiente:
“Artículo 75. — Deberán sustanciarse en el distrito en que radi-que el objeto de la acción, o parte del mismo, sin perjuicio de la facultad. de la corte para cambiar el lugar de la vista, a tenor de lo dispuesto en este código, los' pleitos que se sigan por las causas siguientes: 1, para recobrar la posesión de bienes raíces o de una propiedad e interés en la misma o para determinar en cualquiera forma dicho derecho o interés, y por daños causados a la propie-dad inmueble; 2, para la partición de propiedad inmueble, 3, para la ejecución de una hipoteca sobre propiedad inmueble. Si la propiedad estuviese radicada parte en un distrito y parte en otro, el demandante podrá elegir cualquiera de los dos, y el distrito asi elegido será el propio para la vista del caso.”
*427La Corte de Distrito de Guayama resolvió que la corte competente para conocer del caso era la de Guayama, donde fue establecida la acción y basaba su razonamiento en la teo-ría de que en la demanda se solicitó que la propiedad situa-da en Guayama se dejara en la misma situación que tenía antes del otorgamiento de la escritura cuya nulidad se bus-ca, y se funda la corte en la sentencia de este tribunal en el caso de Hernández v. Bernardina, 25 D. P. R. 463. En ese caso, además de la súplica contenida en la demanda so-bre nulidad de procedimiento hipotecario estaba también en-vuelta una reclamación sobre reivindicación de finca. En el presente caso, sin embargo, el demandado-apelante sostiene que debe hacerse caso omiso de la solicitud para que se res-tablezca el status quo y nos cita en apoyo de su contención el caso de Ibáñez v. Diviñó, 22 D. P. R. 518, y otros casos análogos que envuelven nulidades y cancelaciones de escri-turas todos los cuales se ha interpretado que son acciones personales y no reales.
Si la distinción que establece el artículo 75 fuera única-mente contra acciones reales y personales, tendría razón el apelante. El estatuto, sin embargo, es más amplio en sus términos y comprende no sólo las acciones reales sino tam-bién las acciones para determinar en cualquiera forma el derecho o interés en bienes inmuebles y por daños causados a la propiedad inmueble. Algunas de estas acciones son ne-cesariamente personales. No deja de tener razón el apelan-te al sostener que no es la súplica de la demanda la que por sí determina el carácter de la acción. Sin embargo, pue-de la misma tomarse en consideración al resolver la clase de acción a que pertenece el pleito. De prosperar una ac-ción para que se declare nula una escritura sobre bienes in-muebles queda resuelto absolutamente el derecho o interés del demandado y restablecido o establecido tal derecho o interés en el demandante. Dado el sistema de registro de *428títulos sobre bienes inmuebles y la necesidad de las anota-ciones preventivas en Puerto Pico, no es demasiado arries-gado suponer que la legislatura, al adoptar sin hacer cam-bio alguno el estatuto de California, tuvo presente las ven-tajas de celebrar los juicios de los casos que afecten a títu-los de propiedad en el distrito donde los bienes estén situa-dos. Otros cambios en el título Y del Código de Enjuicia-miento Civil fueron hechos por la legislatura. De todos mo-dos, todo el contexto del artículo indica que fué la intención del legislador al decretar el artículo 75 que las acciones que resuelvan cuestiones de títulos deban ser juzgadas en el dis-trito en que los bienes radiquen. Los títulos sobre bienes inmuebles quedan completamente cambiados por una acción de nulidad que prospere.
El caso de Ibáñes v. Divinó, 22 D. P. R. 518, solamente resolvió para los fines de la aplicabilidad de los estatutos de prescripción, que una acción de nulidad era una acción personal y no real. Desde luego que ni la corte inferior ni nosotros mismos tenemos ningnna idea de que tal acción en su esencia sea otra cosa que una acción personal, puesto que es el acto de las partes lo que se anula, pero dicha acción tiene fundamentalmente por objeto el determinar un-título sobre propiedad inmueble. Eeal o históricamente tal vez es el derecho del demandado lo que se ‘ ‘ determina ’ ’ pero no se da gran fuerza a una palabra con decir que el título del demandante se determina al mismo tiempo.
La resolución apelada debe ser confirmada.

Confirmada la resohtción apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.